IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Annette Collier,                           :
                                           : No. 649 C.D. 2016
                             Appellant     : Submitted: September 30, 2016
                                           :
                     v.                    :
                                           :
City of Philadelphia, Board of             :
Revision of Taxes                          :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                  FILED: March 6, 2017

              Annette Collier (Landowner) appeals pro se the order of the
Philadelphia County Court of Common Pleas (trial court) affirming the order of the
City of Philadelphia’s (City) Board of Revision of Taxes (BRT) that denied
Landowner’s request for a nunc pro tunc appeal of the 2014 assessment of her
property located at 3639 Spring Garden Street in the City. We affirm.
              On February 15, 2013, the City’s Office of Property Assessment
(OPA)1 issued a Notice of Proposed Valuation for 2014 (Notice) for Landowner’s
Spring Garden Street property. Reproduced Record (R.R.) at 20a. The Notice was


       1
        Under the City’s Ordinances, the authority to make assessments of real property in the
City was transferred from the BRT to the OPA while the BRT retains jurisdiction to hear appeals
from those assessments. Phila. Code §2-305; Board of Revision of Taxes v. City of Philadelphia,
4 A.3d 610, 624-27 (Pa. 2010).
sent to Landowner at 3800 Conshohocken Avenue in the City. Id.2 Landowner
also owns the Conshohocken Avenue property, a property at which she formerly
resided. Supplemental Reproduced Record (S.R.R.) at 14b, 47b.
              On May 13, 2014, Landowner appealed the assessment to the BRT.
S.R.R. at 72b. On August 4, 2015, the BRT sent a letter to Landowner at the
Spring Garden Street property stating that “[a]t the above referenced
Administrative hearing, the [BRT] reviewed the evidence to support the Petition
Nunc Pro Tunc filed by [Landowner],” and denied the petition for a nunc pro tunc
appeal of her 2014 assessment.3 Id. at 64b. On September 3, 2015, Landowner

       2
        Section 10(a) of the statute known as the First Class County Assessment Law
(Assessment Law), Act of June 27, 1939, P.L. 1199, as amended, 72 P.S. §5341.10(a), states:

               (a) At least ten days prior to the first Monday in October of each
              year, the [OPA] shall give printed or written notice to the
              registered owners of all real property situated within the county,
              the assessment, valuation and ratio upon which has been increased
              or decreased, specifying the change made from the last preceding
              assessment, valuation and ratio, and setting forth that an appeal
              may be filed from such assessment on or before the first Monday
              of October, and stating as definitely as possible the time or times at
              which appeals will be heard by the [BRT]. Every such notice shall
              be given either by mailing or delivering the same to the address of
              the owner as shown upon the records of the [OPA], or by posting
              upon the assessed property.

However, Section 8565(c) of the statute known as the Consolidated First Class County
Assessment Law (Consolidated Assessment Law), 53 Pa. C.S. §8565(c), states that
“[n]otwithstanding any other provision of law, for tax years after tax year 2013, the [OPA] shall
certify assessed values by March 31 of the preceding year.”

       3
          Section 14(a) of the Assessment Law states that “[a]ny person aggrieved by any
assessment as the same shall be fixed following revision of assessments by the [OPA], may file
an appeal therefrom with the [BRT]. Appeals from real estate assessments shall be filed on or
before the first Monday of October.” 72 P.S. §5341.14(a).



                                                2
appealed BRT’s decision to the trial court alleging, inter alia, that she never
received the OPA’s Notice of the assessment of her Spring Garden Street property
or notice of the BRT’s administrative hearing on her petition for a nunc pro tunc
appeal of the assessment. Id. at 63b, 71b-75b.
                 In December 2015, the trial court conducted hearings on Landowner’s
petition for a nunc pro tunc appeal. Landowner testified and presented evidence
supporting her assertion that she did not receive the OPA’s Notice because she
does not reside or receive mail at the Conshohocken Avenue property. She also
presented evidence that some divisions of the City’s Revenue Department sent tax
and water bills for the Spring Garden Street property to her at the Spring Garden
Street address.4         In fact, the trial court continued the first hearing so that
Landowner could present water bills that the City sent to her during the relevant
time period at the Spring Garden Street address. The City presented the Notice of
the assessment of the Spring Garden Street property that was sent to Landowner at
the Conshohocken Avenue property.
                 At the conclusion of the final hearing, the trial court issued an order
stating “that for the reasons set forth on the record[5] the Appeal of the BRT’s

       4
        As noted above, BRT also sent its August 2015 notice denying Landowner’s request for
nunc pro tunc relief to her Spring Garden Street address. S.R.R. at 64b.

       5
           The trial court expressed its reasoning for its order, in relevant part, as follows:

                         THE COURT: No, [Landowner]. For the purposes of the
                 record, you are someone who owns many different properties
                 within the [City].
                         This isn’t a conversation, this is my opinion on the record.

                       You own a number of different properties in the [City].
                 The City has presented evidence that there are a number of
(Footnote continued on next page…)
                                                    3
(continued…)

           different addresses that are recorded, and notice to the City of
           where to send various different notices to you, there is not a
           consistent address at 3639 Spring Garden Street as of the time that
           the market assessment went out.

                  The notice of valuation for 2014 is in my hand and it does
           say that it was sent to 3800 Conshohocken Avenue, which is an
           investment property of [Landowner]. It’s also a property that at
           one point in time, although not now, she [did] live at.

                  [Landowner] has presented testimony that her water bills
           for the property are sent to the property, and she has submitted
           information that the postmaster does not have 3800 Conshohocken
           Avenue as her primary address.

                  I don’t think anyone is saying here that she lives at 3800
           Conshohocken Avenue. [Landowner] has not told me where she
           does actually live.

                   She has not submitted any documents to confirm there is
           one single address that she was receiving mail from the City with
           regards to all her different properties. In fact, [counsel for] the
           City[] has presented documentation that she has multiple different
           addresses for multiple different investment properties.

                  [LANDOWNER]: No.

                  THE COURT: [Landowner] does not agree with that, but
           she has not submitted any documents for me to negate that. As an
           investment property owner, the burden is always on the property
           owner.

                  [LANDOWNER]: And I have –

                  THE COURT:         Stop, [Landowner].       This is not a
           conversation.

                  The property owner does always have the obligation to
           update the City with their proper address. There are times in
(Footnote continued on next page…)
                                           4
denial of nunc pro tunc relief is AFFIRMED. The notice of OPA was sent to 3800
Conshohocken Avenue, which is property to which [Landowner] owns.” Trial
Court 12/17/15 Order. Landowner then filed a notice of appeal of the trial court’s
order to the Superior Court and the appeal was transferred to this Court.6


(continued…)

               residential homeowner-occupied situations where I do, for equity
               reasons, overlook that because we have people where it is their
               home or they used to live there and moved to Florida, retired
               individuals.

                       But [Landowner] owns multiple different properties within
               the City. She is a sophisticated investor and therefore has the
               obligation to update the City. And for whatever reason that still
               has not been explained to me, I have clear proof that it was not
               updated to the OPA. That is my opinion, therefore.

S.R.R. at 58b-60b.

       6
         In the Pa. R.A.P. 1925(a) opinion filed in support of its order, the trial court does not
address the merits of Landowner’s appeal. Rather, the trial court states that it “was unaware of
the pending appeal until it discovered the appeal on a Superior Court docket search,” and cites
Pa. R.A.P. 906(a)(2) (requiring service of a copy of a notice of appeal on the trial court). R.R. at
11a. The trial court concludes:

               In the instant matter, [Landowner] never provided this Court with a
               copy of the Notice of Appeal. [Landowner]’s certificate of service
               indicates that service was made upon this Court by first-class mail;
               however, there is no address provided on the certificate to support
               if and/or where the notice was sent. [See S.R.R. at 79b.] As such,
               this Court never received the notice and requests that the instant
               appeal be quashed.

R.R. at 11a.

       However, Pa. R.A.P. 902 states, in relevant part:

(Footnote continued on next page…)
                                                 5
                On appeal,7 Landowner argues that the trial court erred in denying
nunc pro tunc relief because OPA was negligent in sending the 2014 Notice of her
assessment to the Conshohocken Avenue address because the City mails a number
of other notices to her at the Spring Garden Street address, the address at which she
receives her mail, such as her water bill, her business license, and her real property
tax statement. Landowner asserts that the OPA’s negligence constitutes fraud or a
breakdown in the City’s operations warranting the grant of nunc pro tunc relief.

(continued…)

                Failure of an appellant to take any step other than the timely filing
                of a notice of appeal does not affect the validity of the appeal, but
                it is subject to such action as the appellate court deems appropriate,
                which may include, but is not limited to, remand of the matter to
                the lower court so that the omitted procedural step may be taken.

As a result, Landowner’s failure to serve the trial court with a notice of appeal does not affect the
validity of her appeal, but subjects the appeal to such action as this Court deems appropriate.
Meadows v. Goodman, 993 A.2d 912, 914 (Pa. Super. 2010). Because the trial court stated its
reasons for denying nunc pro tunc relief on the record at hearing, and because Landowner’s
failure to serve the trial court with the notice of appeal does not impede our review, we will not
quash the instant appeal nor remand the matter to the trial court. Casselbury v. American Food
Service, 30 A.3d 510, 511-12 n.1 (Pa. Super. 2011).

       7
           As the Supreme Court has explained:

                [O]ur standard of review in determining the propriety of a denial of
                an appeal nunc pro tunc is whether the trial court abused its
                discretion. An abuse of discretion has been defined by this Court
                as “not merely an error of judgment.” This Court further noted
                that where “the law is overridden or misapplied, or the judgment
                exercised is manifestly unreasonable, or the result of partiality,
                prejudice, bias or ill will, as shown by the evidence or the record,
                discretion is abused.”

Union Electric Corporation v. Board of Property Assessment, Appeals & Review of Allegheny
County, 746 A.2d 581, 583 (Pa. 2000) (citations omitted).


                                                  6
            “[I]n this Commonwealth, an appeal cannot be extended as a matter of
grace or mere indulgence.” Union Electric Corporation v. Board of Property
Assessment, Appeals & Review of Allegheny County, 746 A.2d 581, 583 (Pa.
2000). Rather:

                   Allowing an appeal nunc pro tunc is a recognized
            exception to the general rule prohibiting the extension of
            an appeal deadline. This Court has emphasized that the
            “principle emerges that an appeal nunc pro tunc is
            intended as a remedy to vindicate the right to an appeal
            where that right has been lost due to certain extraordinary
            circumstances.” Commonwealth v. Stock, [679 A.2d 760,
            764 (Pa. 1996)]. Generally, in civil cases, an appeal nunc
            pro tunc is granted only where there was “fraud or a
            breakdown in the court’s operations through a default of
            its officers.” Bass [v. Commonwealth, 401 A.2d 1133,
            1135 (Pa. 1979)]; see also Stock, [] 679 A.2d at 763;
            Hanoverian, Inc. v. Lehigh County Bd. of Assessment,
            701 A.2d 288, 289 (Pa. [Cmwlth.] 1997) (“[A] court may
            not extend that time period or allow an appeal nunc pro
            tunc absent a showing that extraordinary circumstances
            involving fraud, or its equivalent, duress, or coercion
            caused the delay in filing an appeal.”).
Union Electric Corporation, 746 A.2d at 584.
            As outlined above, Section 8565(c) of the Consolidated Assessment
Law requires the OPA to issue notices of real estate assessment changes to
registered property owners by March 31 of the year preceding the relevant tax
year. 53 Pa. C.S. §8565(c). In turn, Section 10(a) of the Assessment Law states
that “[e]very such notice shall be given either by mailing or delivering the same to
the address of the owner as shown upon the records of the [OPA], or by posting
upon the assessed property.” 72 P.S. §5341.10(a) (emphasis added). As a result,
in the instant case, the OPA sent the 2014 Notice to Landowner at the
Conshohocken Avenue address in February 2013. R.R. at 20a. Additionally,

                                         7
under Section 14(a) of the Assessment Law, any appeal challenging an assessment
must be filed with the BRT on or before the first Monday of October of the year
preceding the tax year for which revision is sought. 72 P.S. §5341.14(a). Here,
Landowner’s appeal of the OPA’s Notice had to be filed with the BRT on or before
October 7, 2013,8 but she did not file her appeal until May 13, 2014. S.R.R. at 72b.
              As this Court has explained, the manner by which the OPA is to
determine the mailing address of a property owner for its records is set forth in
Section 1 of the Recorder of Deeds Act.9 Horn v. Board of Property Assessment,
641 A.2d 15, 16 (Pa. Cmwlth. 1994). “By doing so, the General Assembly has
placed the burden on the property owner to provide the local taxing authority with
an accurate mailing address in the certificate of residence [of the grantee recorded
with a deed transferring title to real property].” Id. (footnote omitted).

       8
         A court will take judicial notice of the computation of time, and upon what day of the
week a certain day of the month falls. Wilson v. Van Leer, 17 A. 1097, 1098-99 (Pa. 1889);
Mentz v. Unemployment Compensation Review Board, 370 A.2d 1232, 1233 (Pa. Cmwlth. 1977).

       9
          Act of April 22, 1929, P.L. 620, as amended, 16 P.S. §9781. Section 1 states, in
relevant part:

              For the purpose of obtaining with accuracy the precise residence of
              all owners of real estate, . . . it shall be the duty of the recorder of
              deeds in each county, whenever a deed . . . hereafter executed shall
              be presented to him for record, to refuse the same, unless the
              grantee or grantees therein named have attached thereto, and made
              part of such deed or transfer, a certificate, signed by said grantee or
              grantees . . . setting forth the precise residence and the complete
              post office address of such grantee or grantees, said certificate to
              be recorded with said deed; and thereupon the said recorder shall
              prepare and deliver, at stated intervals, to the [BRT], or other
              official or officials charged with the assessment of such real estate,
              a list of the real estate . . . with the location of the same, and the
              names of the grantor or grantors, and the names and residences of
              the grantee or grantees, with the date of recording.


                                                 8
               Notice of assessment valuations are publicly available on the OPA’s
website, where any person may conduct a search of any address in the City at any
hour to confirm past and current assessment valuations for that property. The
OPA’s assessment valuations for Landowner’s Spring Garden Street property may
be found at http://property.phila.gov/?p=871530300 (last visited February 10,
2017).      The OPA’s website lists Landowner’s mailing address as the
Conshohocken Avenue address and permits Landowner to correct or question any
of the information listed therein through the submission of an online inquiry. See
id. Additionally, it should be noted that the OPA’s website provides assessment
valuations for Landowner’s Conshohocken Avenue property and lists the
Conshohocken Avenue address as Landowner’s mailing address.                                    See
http://property.phila.gov/?p=521440900 (last visited February 10, 2017).
               In the absence of any credible evidence that Landowner’s
Conshohocken Avenue address is not “the precise residence” listed on the
certificate of residence recorded with the deed transferring title to the Spring
Garden Street property,10 or that Landowner has updated “the precise residence”
with the OPA, the trial court did not abuse its discretion in denying nunc pro tunc

       10
          Pursuant to the “regularity” doctrine, we may presume that the requirements of Section
1 of the Recorder of Deeds Act were completed in this case. See, e.g., Beacom v. Robison, 43
A.2d 640, 643 (Pa. Super. 1945) (“[T]he doctrine of omnia praesumuntur rite esse acta, which
maxim appears in various forms, but are all approximated in the language that a prima facie
presumption of the regularity of the acts of public officers exists until the contrary appears. Such
a presumption is a procedural expedient. . . . If the acts are within the scope of the officer’s
powers the presumption exists. The rule is stated, in part: ‘It is, as a general rule, presumed that
a public official properly and regularly discharges his duties, or performs acts required by law, in
accordance with the law and the authority conferred on him, and that he will not do any act
contrary to his official duty or omit to do anything which such duty may require.’”) (citations
omitted).



                                                 9
relief. See, e.g., Horn, 641 A.2d at 16 (“The Board, as required by law, sent the
tax assessment increase notice to the taxable person, the [landowners], at the
address certified to be their ‘precise residence’ [in the certificate of residence
recorded with their deed].”).11
              Landowner also alleges that the evidence that she produced at the trial
court hearing “clearly outweighs the City’s and sufficiently substantiates that the
City erroneously mailed her notices to her tenant’s home,” and that the trial court’s
failure to grant her nunc pro tunc relief “is a violation of her due process [rights],
inconsistent with case law, and is an arbitrary ruling which does not support the
weight of the evidence presented at trial.” Brief of Appellant at 13. However, as
stated above, the trial court could not extend the appeal period as a matter of grace
or mere indulgence and could not grant a nunc pro tunc appeal absent credible
proof of extraordinary circumstances involving fraud, or its equivalent, duress, or
coercion. Union Electric Corporation, 746 A.2d at 583, 584 (citations omitted).
As the trial court explained, “[Landowner] owns multiple different properties
within the City. She is a sophisticated investor and therefore has the obligation to
update the City. And for whatever reason that still has not been explained to me, I
have clear proof that it was not updated to the OPA.” S.R.R. at 60b.




       11
            Landowner’s reliance on Connor v. Westmoreland County Board of Assessment
Appeal, 598 A.2d 610 (Pa. Cmwlth. 1991) in this regard is misplaced. In that case, we merely
held that the executor of a deceased landowner’s estate was entitled to a hearing on whether nunc
pro tunc relief should be granted because he had alleged sufficient facts that the board of
assessment appeal had negligently mailed improperly addressed notices of assessment. Id. at
612-13. In contrast, in this case, the trial court held a hearing and Landowner failed to present
sufficient credible evidence showing that the OPA had negligently sent an improperly addressed
Notice.


                                               10
             Moreover, “although [Landowner] may have produced competent
evidence in support of [her] claims, the trial court, as the ultimate finder of fact,
was not persuaded by that evidence. The trial court has exclusive province over
matters involving the credibility of witnesses and evidentiary weight. This Court is
prohibited from making contrary credibility determinations or reweighing the
evidence in order to reach an opposite result.” In re Sullivan, 37 A.3d 1250, 1256
(Pa. Cmwlth. 2012) (citations omitted). The trial court’s rejection of Landowner’s
self-serving testimony and evidence of non-receipt of the OPA’s Notice, and the
resultant denial of nunc pro tunc relief, does not implicate Landowner’s due
process rights and is not an abuse of discretion or error of law. Id.; see also Helsel
v. Department of Transportation, 605 A.2d 454, 455 (Pa. Cmwlth. 1992) (“Under
the precepts of due process, however, which require notice and an opportunity to
be heard, [the trial court] was obliged to make its determination solely on evidence
of record.”) (citations and footnote omitted).
             Accordingly, the trial court’s order is affirmed.




                                       MICHAEL H. WOJCIK, Judge


Senior Judge Colins concurs in the result only.




                                         11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Annette Collier,                      :
                                      : No. 649 C.D. 2016
                         Appellant    :
                                      :
                   v.                 :
                                      :
City of Philadelphia, Board of        :
Revision of Taxes                     :


                                     ORDER


            AND NOW, this 6th day of March, 2017, the order of the Philadelphia
County Court of Common Pleas dated December 17, 2015, at No. 150804808 is
AFFIRMED.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge